Citation Nr: 9929850	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  95-26 179	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to a rating in excess of 10 percent for a bulging 
disc at the L4-L5 level, with low back pain.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 decision by 
the RO in Nashville, Tennessee.  The veteran's file was 
transferred to the RO in Hartford, Connecticut, in November 
1994, and was sent to the RO in Philadelphia, Pennsylvania, 
in March 1995.  Subsequently, in July 1996, the file was 
transferred back to the Hartford RO.  The Hartford RO sent 
the file back to the RO in Philadelphia in August 1996, and 
the Philadelphia RO returned the file to the RO in Hartford 
in September 1996.

This case was previously before the Board in December 1998, 
when it was remanded for further development.  The case was 
returned to the Board in September 1999.

In its December 1998 remand, the Board framed the issue now 
on appeal in terms of the veteran's entitlement to an 
increased rating.  More recently, however, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has re-characterized the issue 
on appeal as set forth above.


FINDINGS OF FACT

1.  The record does not contain sufficient information to 
allow the Board to determine whether the veteran's service-
connected low back disability is best described as mild, 
moderate, severe, or pronounced.  Neither does the record 
contain evidence which clearly reflects the extent to which 
his range of motion is restricted, or which contains an 
analysis of the degree to which factors such as pain, 
weakness, incoordination, and excess fatigability contribute 
to his overall impairment.
 
2.  The RO attempted to obtain a VA examination of the 
veteran's low back in August 1996, for purposes of assessing 
the severity of his disability.  However, he failed to report 
for the examination as scheduled.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
bulging disc at the L4-L5 level, with low back pain, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic Codes 5292 
and 5293) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 10 percent rating currently 
assigned for a bulging disc at the L4-L5 level, with low back 
pain, does not adequately reflect the severity of his 
disability.  He says that he suffers consistent low back 
pain, and that he has difficulty with any type of physical 
activity.  He also says that he has restricted motion in his 
low back, that he experiences numbness and tingling 
sensations, and that he has "shooting pains" down the left 
side of his body.  He maintains that his symptomatology has 
severely limited his job opportunities, and interferes with 
his personal life.  He says that his disability should be 
rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

As an initial matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107 (West 1991).  In 
this regard, the Board notes that the RO attempted to obtain 
a VA examination of the veteran's low back in August 1996, 
for purposes of assessing the severity of his disability.  
However, he failed to report for the examination as 
scheduled.  Nevertheless, because this appeal arises from the 
assignment of an "original rating," see Introduction, 
supra, the Board must proceed to an evaluation of his 
disability based upon the evidence of record.  See 38 C.F.R. 
§ 3.655(b) (1999) ("When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.").

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Intervertebral disc syndrome is evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5293 (1999).  A zero percent (noncompensable) rating 
is warranted where the intervertebral disc syndrome is 
postoperative, cured, and where there is no limitation of 
motion.  A 10 percent rating is warranted where the condition 
is mild, or where there is slight limitation of motion.  A 20 
percent rating is warranted where the condition is moderate 
with recurring attacks, or where there is moderate limitation 
of motion.  A 40 percent rating is warranted for severe 
limitation of motion in the lumbar spine, or for severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.  The highest available schedular 
rating, 60 percent, is warranted for pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

In this context, it should be noted that VA regulations 
define disability of the musculoskeletal system primarily as 
"the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance."  38 C.F.R. § 4.40 (1999).  To that end, 
section 4.40 provides that:

It is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

As to disorders of the joints, applicable regulations provide 
that "the factors of disability reside in reductions of 
their normal excursion of movements in different planes."  
38 C.F.R. § 4.45 (1999).   To that end, the regulations 
provide that, when rating disabilities of the joints, inquiry 
will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 36-97 
(Dec. 12, 1997).

In the present case, the Board finds that evidence sufficient 
to demonstrate entitlement to a rating in excess of 10 
percent for the veteran's service-connected low back disorder 
has not been received.  Although the record shows that 
treating physicians have at various times endorsed the 
veteran's complaints of tenderness, limitation of motion, 
muscle spasm, and radiating pain, the available medical 
reports do not contain sufficient detail to permit the Board 
to determine whether these symptoms are so frequent or severe 
so as to warrant a higher evaluation.  The record does not 
contain sufficient information to allow the Board to 
determine whether his impairment is best described as mild, 
moderate, severe, or pronounced.  Neither does the record 
contain evidence which clearly reflects the extent to which 
the veteran's range of motion is restricted, or which 
contains an analysis of the degree to which factors such as 
pain, weakness, incoordination, and excess fatigability 
contribute to his overall impairment.  The RO attempted to 
have the veteran examined in August 1996 so that additional 
data could be obtained for rating purposes.  However, as 
noted above, he failed to report for the examination as 
scheduled.  As a result, the available record is limited to a 
collection of treatment records which lack the information 
necessary to a proper rating of his disability.  Because the 
record does not contain evidence which affirmatively 
demonstrates the veteran's entitlement to a higher rating 
under the applicable criteria, it is the Board's conclusion 
that the appeal must be denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

